Citation Nr: 9931500	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  95-38 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for rectal/anal 
fissures.  

2.  Entitlement to service connection for a disorder 
characterized by chest pain to include premature ventricular 
contractions (PVC's) and ventricular ectopy.  

3.  Entitlement to service connection for a hydrocele.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the cervical spine.  

5.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the thoracic spine.  

6.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
February 1994.  

This appeal arose from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico 
Regional Office (RO).  The RO, in pertinent part, denied the 
veteran's claims for entitlement to service connection for a 
hydrocele, a disorder manifested by chest pain and premature 
ventricular contractions (PVC's), rectal fissures, tinnitus, 
and hearing loss.  Entitlement to service connection was 
granted for degenerative joint disease of the cervical spine, 
thoracic spine and lumbar spine, and noncompensable 
evaluations were initially assigned effective March 1, 1994.  
Service connection was granted for vertigo with assignment of 
a 10 percent evaluation effective March 1, 1994.

The Board of Veterans' Appeals (Board) granted entitlement to 
service connection for defective hearing and tinnitus, and 
denied entitlement to an evaluation in excess of 10 percent 
for vertigo in June 1997.  The Board remanded the issues of 
service connection for a disorder characterized by chest pain 
and/or PVC's, a hydrocele and rectal fissures, and 
compensable evaluations for degenerative joint disease of the 
cervical, thoracic, and lumbar spine.  The Board requested 
additional treatment records and ordered multiple VA 
examinations.  As will be discussed in more detail below, 
some of this development was substantially or adequately 
completed but some was not.  



In January 1999 the RO granted entitlement to increased 
(compensable evaluations of 20 percent for degenerative disc 
disease/degenerative joint disease of the cervical spine and 
the lumbar spine respectively effective March 1, 1994.  The 
RO then found that the grant of a 20 percent evaluation for 
degenerative joint disease of the cervical spine resolved 
that issue on appeal.  The appellant is generally presumed to 
be seeking the maximum available by law, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

The case has been returned to the Board for appellate review.  

The issues have been rephrased above to reflect the partial 
but incomplete grant effectuated in January 1999.  Moreover, 
the rephrasing of the issues reflects that the veteran 
initiated his appeal from the initial evaluations assigned 
when service connection was granted.  In the recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
appeals from an initial assignment of a disability 
evaluation, ratings may be staged (i.e., different ratings 
may be assigned for different periods of time.  

Statements of the veteran on appeal appear to suggest that he 
may be claiming service connection for epididymitis.  The 
issue of service connection for epididymitis has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
disorder manifested by chest pain, PVC's, and ventricular 
ectopy is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  



2.  The claim for entitlement to service connection for a 
hydrocele is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

3.  The claim for entitlement to service connection for 
rectal/anal fissures is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
disorder manifested by chest pain, PVC's, and ventricular 
ectopy is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for entitlement to service connection for 
hydrocele is not well grounded.  38 U.S.C.A. § 5107.  

3.  The claim for entitlement to service connection for 
rectal/anal fissures is not well grounded. 38 U.S.C.A. § 
5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
A disorder characterized by chest pain, PVC's, and 
ventricular ectopy

The veteran started complaining of chest pain chronically in 
the early 1980s.  In May 1982 he reported that he felt as 
though his heart was skipping beats.  The assessment was 
anxiety/stress.  It was felt that there was some arrhythmia 
on examination but no PVC's were heard.  

In June 1982 the veteran was hospitalized for chest pain but 
electrocardiograph (ECG or EKG) was normal and there was no 
sign of ischemia.  The assessment was costochondritis.  
Additional workup including a treadmill test was negative for 
cardiac pathology.  In April 1983 there was some feeling that 
the veteran's symptoms were musculoskeletal.  

On the veteran's June 1983 periodic examination the heart was 
normal.  He had complaints of chest pain and palpitation for 
one year but work up by cardiology was normal.  

The veteran was hospitalized for chest pain and dizziness in 
May 1985.  The assessment was chest muscle strain.  ECG was 
negative.  During a hospitalization in 1987 for dizziness, 
examination of the heart showed eight to ten premature beats 
per minute without murmur or rub.  ECG showed a normal sinus 
rhythm with a rare unifocal PVC and no ischemic changes.  A 
rhythm strip and 24 hour Holter monitor showed frequent 
asymptomatic ventricular ectopy of uniform appearance 100 to 
500 times per hour, often in a trigeminy or quadrigeminy 
pattern.  Echocardiogram was normal.  A diagnosis was made of 
asymptomatic ventricular ectopy.  No treatment was deemed 
necessary due to the fact that the ectopy was not associated 
with any symptoms and there was minimal cardiac risk.  

No abnormality of the heart was noted on the veteran's June 
1988 periodic physical examination.  ECG was normal.  

In July 1990 the veteran reported chest pain but no 
palpitations.  It was noted that a monitor and ECG showed 
unifocal PVC's with no ischemic changes.  The assessment was 
gastritis.  Thereafter the veteran continued to complain of 
chest pain.  However, ECG tests did not show arrhythmias.  In 
August 1990 costochondritis was diagnosed.  In October 1991 
the veteran was seen for chest pain but ECG was negative and 
symptoms were thought to be epigastric or musculoskeletal.  

Retirement examination in June 1993 was negative with respect 
to the heart.  No cardiac disorder was noted under the 
summary of defects.  

The veteran gave a history of chest pain and a question of 
palpitation or a pounding heart.  He denied heart trouble.  
Chest pain was found to be secondary to arthritis of the 
shoulders.  There was no indication of any heart disorder.  

VA examination with respect to the cardiovascular system in 
1994 was negative.  The heart had normal rate, rhythm and 
force without murmur.  No diagnosis was made with regard to 
the heart.  An ECG in July 1994 was reported as normal but 
also showed evidence of sinus arrhythmia.  

On remand from the Board a VA cardiology examination was 
ordered, but was canceled without explanation.  It does not 
appear that it was canceled by the veteran.  It is noted that 
on VA orthopedic examination in August 1998 the veteran's 
chest pain was more than likely due to upper cervical disc 
disease.  

Hydrocele

In May 1979 the veteran underwent an elective vasectomy.  
Thereafter he began complaining of left testicle pain.  The 
assessment was epididymitis.  In June 1979 right epididymitis 
was diagnosed.  

In January 1986 the veteran reported left groin pain for 
three weeks after an accidental blow to the groin.  The 
assessment was contusion and traumatic epididymitis.  In May 
1986 he was treated again for left testicular pain.  The 
assessment was epididymitis.  A hydrocele was also reportedly 
drained that month.   In December 1986 the veteran was seen 
for swelling of the left side of the scrotum.  The assessment 
was a left hydrocele.  

During a hospitalization in February 1987 there was a 
nontender moderate left hydrocele.  The testes were normal.  
The epididymides were firm but non-tender.  The hydrocele was 
felt to be not acute and not progressive.  Later that month 
the veteran reported left testicular pain.  There was a 
marked left hydrocele.  A diagnosis of symptomatic hydrocele 
and epididymitis was made.  In March 1987 he underwent a left 
hydrocelectomy.  
In April 1988 the veteran was still complaining of left 
testicular pain.  The assessment was epididymitis.  On a 
periodic physical examination in June 1988 no abnormality was 
noted of the testicles.  The veteran was found to have made a 
good recovery from surgery.  

On retirement examination in June 1993 the genitourinary 
system was termed normal.  It was noted that the veteran had 
treatment for epididymitis but no sequelae were indicated.  

On VA examination in July 1994 the veteran reported 
development of a hydrocele in 1985 for which he had surgery.  
He claimed that the hydrocele had recurred and stated that he 
had some pain in the area.  Examination of the genitourinary 
system was normal.  No diagnosis was made.  An amended report 
from August 1994 provides a diagnosis of status post 
hydrocelectomy without recurrence.  

On remand in May 1998 a VA urologic examination was 
conducted.  The veteran reported pain with lifting.  He 
stated that he had an aching pain about two times a week for 
about five to ten minutes.  On examination the testes were 
normal to palpation.  There was bilateral epididymal 
tenderness and induration of a mild degree, slightly greater 
on the left.  The assessment was that the veteran "most 
likely had chronic left epididymitis of a mild degree."  The 
doctor recommended an ultrasound and future treatment with 
antibiotics and anti-inflammatory medication.  

Rectal fissures

In 1971 the veteran had numerous instances of treatment for 
anorectal itching, bleeding and masses.  Diagnoses included 
verruca acuminata, warts, and pilonidal cyst.  The veteran 
later complained of bleeding with itching and pain.  The 
diagnosis was hemorrhoids.  No fissures were found.  

Records from December 1983 to February 1985 noted treatment 
for an anal fissure.  By March 1985 the fissure was no longer 
visible.  The assessment was resolved fissure in ano.  In 
July and August 1985 the veteran was treated for recurrent 
anal fissure.  He reportedly had a history of three prior 
anal fissures.  

During a hospitalization in February 1987 there was an 
indication of local pain and bleeding.  On examination there 
was a palpable fissure, which was treated.  Later than month 
a symptomatic anal fissure was diagnosed.  Treatment was 
provided and the fissure was found to be resolving.  

On periodic physical examination in June 1988 rectal 
examination was negative.  However, shortly after that 
examination the veteran sought treatment for complaints of 
rectal bleeding for three years with almost every bowel 
movement.  Examination of the rectum was unremarkable.  The 
assessment was hematochezia of unknown etiology.  

In October 1990 the veteran reported rectal bleeding off and 
on.  It was thought to be secondary to an anal fissure but 
there was only an external hemorrhoid.  A follow-up noted no 
rectal bleeding.  Stool Guaiac tests were negative.  In July 
1991 the veteran reported blood with bowel movements for a 
week.  A rectal fissure was identified on examination.  A 
diagnosis of chronic anal fissure was made.  A rectal 
examination in October 1991 was negative.  

On the veteran's retirement examination in June 1993 the 
rectum and prostate were normal.  The stool was negative for 
occult blood.  

On a VA general medical examination in July 1994, the veteran 
reported that after 1970 he had recurrences of a rectal 
fissure on several occasions but no surgery or specific 
treatment had been recommended.  He reported pain but no 
bleeding.  Rectal examination was negative and there was no 
evidence of fissure.  Stool was negative for occult blood.  
The only diagnosis was history of rectal fissure.  

A proctology examination was ordered on remand in June 1997.  
However the report was never received and there is no 
evidence of record that the examination was ever conducted.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
abnormality of heart action or heart sounds in service will 
permit service connection of a disease of the heart first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Endocarditis, to include all forms of valvular heart disease, 
may be presumptively service connected if manifest to a 
compensable degree within a year after service. 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Arteriosclerosis, cardiovascular-
renal disease, and myocarditis are also listed chronic 
diseases for which the same presumption of service connection 
is available.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps; Morton;  38 C.F.R. 
§ 3.159(a) (1998);.  See also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis
Hydrocele

With regard to the claim for entitlement to service 
connection for a hydrocele, the veteran had treatment for 
testicular pain in service.  He was diagnosed on occasion 
with hydrocele.  Such disorder was not shown on service 
retirement, and has not been shown on post service 
examination.  

The veteran is not shown to have the disorder for which he 
claims service connection.  He has failed to meet the initial 
burden to produce evidence that his claim is well grounded.  
The veteran has not submitted any competent medical evidence 
to show that he currently has a hydrocele which on the basis 
of competent medical authority is linked to his period of 
service.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to diagnosis and etiology, Grivois, the veteran's 
lay opinion is an insufficient basis upon which to find this 
claim well grounded.  Espiritu, King.

Accordingly, as a well grounded claim must be supported by 
evidence and not merely allegations, Tirpak, the appellant's 
claim for service connection for hydrocele must be denied as 
not well grounded.

Disorder manifested by chest pain, etc.

With regard to the veteran's claim for service connection for 
a disorder manifested by chest pain, PVC's and/or ventricular 
ectopy, the Board finds that chest pain, PVC's and 
asymptomatic ventricular ectopy were shown in service but no 
disability was shown on discharge.  

According to the medical evidence of record, chest pain is 
not cardiac in origin.  Rather, it is likely musculoskeletal 
in nature.  It is noted that service connection is in effect 
for degenerative osteoarthritis of both shoulders and 
degenerative arthritis of the cervical and thoracic spine.  

Moreover, not only is there no evidence of a chronic 
cardiovascular disorder in service, there is no competent 
evidence that the veteran currently has a cardiovascular 
disorder.  The veteran had a normal VA examination in 1994 
and while ECG showed evidence of sinus arrhythmia, the ECG 
was also stated to be normal.  Without evidence of a current 
chronic acquired disorder, there cannot be a well-grounded 
claim.  See 38 C.F.R. § 3.303; Brammer.  

Importantly, there is no competent medical evidence of a 
nexus between sinus arrhythmia noted on an ECG after service 
and PVC's and asymptomatic ventricular ectopy in service.  VA 
may not rely on its own unsubstantiated medical judgment as a 
substitute for competent medical evidence.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The existence of a 
notation of sinus arrhythmia within a year after service is 
not sufficient to find the existence of valvular heart 
disease or any other listed chronic cardiovascular condition 
to a compensable degree for purposes of presumptive service 
connection pursuant to 38 C.F.R. §§ 3.307, 3.309.  

Rectal/anal fissures

With regard to the claim for service connection for rectal or 
anal fissures, the claim also appears to be not well 
grounded.  Recurrent anal fissures were shown in service but 
they were not shown at discharge and they were not shown at 
any time after service.  In the absence of a current 
disability, the claim is not well grounded.  Brammer.  
Evidence of ongoing treatment for rectal/anal fissures would 
help in establishing a well-grounded claim.  

In essence, the veteran's claims for entitlement to service 
connection for a cardiovascular disorder manifested by chest 
pain, PVC's and ventricular ectopy and entitlement to service 
connection for rectal/anal fissures are based solely on his 
lay opinion that he has disability incurred in service.  
While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology of a 
disorder.  Assertions as to these matters are therefore not 
presumptively credible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claims well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claims for entitlement to service 
connection for a cardiovascular disorder manifested by chest 
pain, PVC's and ventricular ectopy and entitlement to service 
connection for rectal/anal fissures must be denied as not 
well grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish well-grounded claims.  
He has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claims; nor is there any other 
indication that such evidence exists McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The RO did request a VA rectal/anal 
examination pursuant to the Board's 1997 remand, and that 
report was to be faxed upon completion but there is no 
evidence that in fact that examination took place, and that 
residuals of rectal fissures was found on that examination.  
Likewise a cardiology examination was scheduled but was 
apparently canceled.  There is no suggestion that this 
examination took place and contains both a diagnosis of a 
current disabling disorder and competent evidence of a nexus 
to service.  

As the claims for entitlement to service connection for 
hydrocele, a cardiovascular disorder manifested by chest 
pain, PVC's and ventricular ectopy, and rectal/anal fissures 
are not well grounded, the doctrine of reasonable doubt has 
no application to the veteran's case.  

Although the Board apparently considered and denied the 
appellant's claims on a ground different from that of the RO, 
which did not specifically find the claims to be not well 
grounded and therefore apparently denied the claims on the 
merits, the appellant has not been prejudiced by the 
decision.  This is because to the extent that the RO treated 
the claims as well grounded, it accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  



In light of the implausibility of the appellant's claims and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for entitlement to service 
connection for hydrocele, a disorder manifested by chest 
pain, PVC's and asymptomatic ventricular ectopy, and 
rectal/anal fissures.  

The veteran's representative asserts that there has been 
inadequate compliance with the Board's prior remand 
directives and that another remand is required.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  In Morton v. West, 12 Vet. 
App. 477 (1999), the Court concluded that the Secretary, by 
regulation, Manual, and/or Compensation and Pension (C&P) 
policy cannot eliminate the condition precedent placed by 
Congress upon the inception of his duty to assist.  The Court 
held that absent the submission and establishment of a well-
grounded claim, the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a hydrocele, the appeal 
is denied.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a disorder manifested 
by chest pain/ PVC's and asymptomatic ventricular ectopy, the 
appeal is denied.  

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for rectal/anal fissures, 
the appeal is denied.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

With respect to the claims for increased initial evaluations, 
the Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a);  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The veteran has asserted a worsening of his various service 
connected disorders and that is enough to well ground the 
claims pursuant to Proscelle.  

The veteran received an examination of all spinal segments in 
August 1998, but this examination was inadequate.  In cases 
of evaluation of orthopedic injuries there must be adequate 
consideration of functional impairment including impairment 
from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examination 
report did not make adequate findings pertaining to 
functional impairment.  

In addition, the RO did not readjudicate the issue of 
entitlement to an initial compensable evaluation for 
degenerative joint disease of the thoracic spine, or issue a 
proper SSOC with regard to the issue after the Board's 
remand.  


Prior to issuance of a decision in this matter, the RO must 
comply with the remand directives of the Board and issue an 
appropriate SSOC with regard to all issues on appeal.  
Stegall v. West, 11 Vet. App. 268 (1998).  

A contemporaneous examination of the appellant as well as 
association with the claims file of any additional records of 
treatment that may have accumulated during the course of the 
appeal would also materially assist in the adjudication of 
the veteran's claims.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his well grounded 
claims under 38 U.S.C.A. § 5107(a) (West 1991), and to ensure 
that he is afforded due process, 38 C.F.R. § 3.103(a) (1999);  
Stegall, the Board is deferring adjudication of the issues of 
entitlement to initial increased evaluations for degenerative 
joint disease of the cervical spine, the thoracic spine and 
the lumbar spine pending a remand to the RO for further 
development as follows:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for entitlement to increased evaluations 
for degenerative joint disease of the 
cervical spine, the thoracic spine and 
the lumbar spine.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate specialist in order to 
determine the current nature and extent 
of severity of the service-connected 
degenerative joint disease of the 
cervical, thoracic and lumbar spinal 
segments.  Any indicated special studies 
should be conducted.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
cervical spine, thoracic spine, and 
lumbar spine.  Functional limitations due 
to symptoms of the service-connected 
disabilities should be thoroughly 
evaluated.  The examiner should then make 
an assessment of the severity of the 
disabilities in terms of the rating 
criteria pertaining to the spine, and 
comment on the functional limitations, if 
any, caused by the appellant's service 
connected disabilities in light of the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Do the service connected disabilities 
cause subjectively or objectively 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  

If the severity of these manifestations 
can not be quantified, the examiner must 
so indicate.  

(b) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disabilities.

(c) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disabilities, and if such overlap exists, 
the degree to which the nonservice 
connected problem creates functional 
impairment that may be dissociated from 
impairment caused by the service 
connected disabilities.  If the 
functional impairment created by the 
nonservice connected problem can not be 
dissociated, the examiner should so 
indicate.  Any opinions expressed must be 
accompanied by a complete rationale.   

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
initial increased evaluations for 
degenerative joint disease of the 
cervical spine, the thoracic spine and 
the lumbar spine, with consideration of 
all applicable laws and regulations.  The 
RO should also document its consideration 
of the applicability of Fenderson, supra, 
and of 38 C.F.R. § 3.321(b)(1) (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals





